Title: David Bailie Warden to Thomas Jefferson, 20 October 1814
From: Warden, David Bailie
To: Jefferson, Thomas


          Dear Sir,  Paris, 20 october, 1814.
          mr. mazzei has sent me the inclosed letter, with a request to forward it to you by a safe channel of conveyance, which I now find by a french flag-vessel bound to new york.
          I had the honor of writing to you in may last, and of sending, for your acceptance, a copy of my “Essay on Consular Establishments” and brochures by mr. Corran—In June last, I sent to the care of mr. Shaler, at Ghent, a trunk containing several volumes and brochures to your address, which he promised to forward by the John Adams, and to have it delivered to mr. Short, to whom mr. Rochon has written on this subject.
          In my letter, of the 5th of may last, forwarded by mr. Corran, I informed you of the delivery of the letters, which you were pleased to Send to my care. I lately wrote to you by mr. Todd, son of mrs. madison, and took the liberty of informing you of the suspension of my Consular powers, inclosing at the same time, a copy of my justification on the two points of accusation which mr. Crawford states as the ground of this suspension. With regard to the first—my conduct in relation to the prizes of Commodore Rodgers—I have proven by strong testimony that my opinion was correct; namely, that the Commodore had a right to the consignment of his prize; and, that I, as his legal consignee, was authorised to direct, and manage the sale and proceeds. mr. Crawford, on his arrival in France, gave a different opinion, and in favor of mr. Lees’ pretentions, to which I immediately submitted, as the ministers’ interference freed me from that responsability to which I was liable in virtue of the Commodore’s powers. In this affair, as in all others relating to my office, I had no personal interest: I acted from motives of duty having solely at heart the interests of my Government, and those of Commodore Rodgers.—I beg leave to inclose a copy of a letter from the Prince of Benevent, minister of foreign affairs, which justifies my conduct concerning the correspondence with the french Government after mr. Barlows’ death, and untill the time when mr. Crawford delivered his letters of credence.—I have been informed, that this correspondence was the only cause of the Presidents’ displeasure, and the reason for granting to mr. Crawford large discretionary powers.—The intended appointment of the nephew of mr. Barlow as Secretary of Legation was entirely unknown to me. my Correspondence with mr. Crawford shews, that I submitted every affair to his direction, or decision, except the Legalisation of documents—I never gave him cause of displeasure—It is my wish to be employed by the Government, and if the President would reinstate me, or give me some appointment as chargé d’affaire, he will find me faithful, and active in the discharge of my duties—I wait here his further orders.—
          The depredations of the English have excited a general indignation throughout france, which is strengthened by a knowledge of the commercial projects of England in relation to this Country. The productions of the islands ceded to France have been purchased in advance for the two ensuing years by British agents, who have also bought up the raw materials for manufactures in France, which they have actually transported to England, for the purpose of sending them back to the former Country in a manufactured state. But all this will be of little avail—The manufactures of france, for general consumption, have been carried to a high degree of improvement during the last fifteen years, and cannot be destroyed except by very impolitic measures of this Government, which, I do not think can be adopted, for reasons well known to all.
          Professor Leslie of Edinborough, who lately visited Paris, made much enquiry concerning mr Randolph and family, and expressed a great desire to hear from him.
          mr. De Tracy is anxious to know whether the translation of a certain work has yet appeared.
          I have some pamphlets for you which I shall forward by the first opportunity. I am, dear Sir, with great respect, your very oblid obliged Servant.
          David Bailie Warden
        